Citation Nr: 1523276	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Buffalo Education Center


THE ISSUE

Entitlement to an effective date earlier than January 16, 2012 for the election to receive educational benefits under Chapter 33 of title 38 of the United States Code (post-9/11 GI Bill), in lieu of benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Buffalo Education Center Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  On January 16, 2013, the Veteran submitted his application for VA education benefits (VA Form 22-1990) under the post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  

2.  On January 23, 2013, the Veteran submitted his enrollment certification (VA Form 22-1999), listing August 15, 2011 as the date his on-the-job training program began and the effective date for benefits.  

3.  The requested effective date of August 15, 2011 is not a permissible effective date at the time of the Veteran's submission of his VA Form 22-1990.  


CONCLUSION OF LAW

The criteria for an effective date of August 15, 2011 for the election to receive educational benefits under the post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill are not met.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9550, 21.9625 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, no VCAA notice was sent to the Veteran. 

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notifications procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Furthermore, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.  

B. Legal Criteria, Factual Background, and Analysis

The post-9/11 GI Bill, or 38 U.S.C. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after (emphasis added) September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than honorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  Then, after meeting the minimum service requirements the individual makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C.A. Chapter 30 (Montgomery GI Bill), or 10 U.S.C. Chapter 106a, 1606, or 1607.  38 C.F.R. § 21.9625(l).  An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520.  

On January 16, 2013, the Veteran submitted his application for VA education benefits (VA Form 22-1990) under the post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  

Under 38 C.F.R. § 21.9625(l), if an individual makes an election to receive benefits under 38 U.S.C.A. Chapter 33 in lieu of benefits under 38 U.S.C.A. Chapter 30, VA will begin paying benefits under Chapter 33 effective the later of: (1) August 1, 2009; (2) the date the individual became eligible for educational assistance under 38 U.S.C.A. Chapter 33; (3) one year before the date the valid election request was received; or (4) the effective date of the election as requested by the claimant.  VA regulations provide that an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. Chapter 33.  

On January 23, 2013, the Veteran submitted enrollment certification (VA Form 22-1999) showing that the Veteran was hired into the Basic Special Agent program by the Diplomatic Security Training Center, and was in on-the-job training between August 15, 2011 through February 29, 2012.  

In a March 2013 decision, the VA Education Center informed the Veteran that he had been awarded education benefits under the post-9/11 GI Bill effective January 16, 2012, but denied payment of benefits for his on-the-job training as such was more than one year prior to his VA Form 22-1990.  

The Veteran expressed disagreement because of inconsistencies VA has demonstrated in the payment of post-9/11 GI Bill benefits to his co-workers, some of whom purportedly submitted claims for benefits in the beginning of 2013 for the same training timeframe and received full payment of benefits under the post-9/11 GI Bill.  Accordingly, he alternatively requested retroactive payments for training from October 1, 2011 through February 29, 2012.  See October 2013 VA Form 9.  

The Board has considered whether the law allows the retroactive election of benefits under the post-9/11 GI Bill prior to January 16, 2012.  As noted above, the Veteran submitted his requested on January 16, 2013, but he seeks an effective date of October 1, 2011.  Under 38 C.F.R. § 21.9625(l), if an individual makes an election to receive benefits under 38 U.S.C.A. Chapter 33 in lieu of benefits under Chapter 30, VA will begin paying benefits under 38 U.S.C.A. Chapter 33 effective the later of: (1) August 1, 2009; (2) the date the individual became eligible for educational assistance under 38 U.S.C.A. Chapter 33; (3) one year before the date the valid election request was received; or (4) the effective date of the election as requested by the claimant.  

Thus, provision (3) clearly indicates that a retroactive effective date is allowed up to one year from the date of the election.  In sum, applicable law and regulations would have permitted the selection of an effective date of January 16, 2012 at the time the Veteran submitted his election request, the date which has been assigned in this case.  For these reasons, the Board finds that an effective date prior to January 16, 2012 for the election to receive educational benefits under the post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill, is not warranted.  

While the Board is certainly sympathetic to the Veteran's claim, particularly to the extent that he feels his claim is being unfairly adjudicated, the Board is bound by the regulations and statutes pertinent to this matter, and cannot grant the benefits sought.  










ORDER

An effective date earlier than January 16, 2012 for the election to receive educational benefits under Chapter 33 of title 38 of the United States Code (post-9/11 GI Bill), in lieu of benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill), is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


